Case: 1:69-cv-02145 Document #: 6064 Filed: 10/26/18 Page 1 of 8 Page|D #:53038

IN THE UNITEI) STATES DISTRICT COURT
F()R THE NORTHERN DISTRICT ()F ILLIN()IS

EASTERN DIVISION
MICHAEL L. SHAKMAN, et al. )
)
Plaintiffs, )
)
v. ) No. 69 C 2145

)

COOK COUNTY , et al. ) l\/lag. Judge Sidney 1, Schenl<ier
)
)
Defendants. )

DECLARATION OF PR()OF ()F PUBLICATION
()F NOT[CE ()F HEARING

l, Brian I. Hays, being duly sworn, State as folloWS:

1. A true and correct copy of the Notice of Hearing on Joint l\/lotion to Sel a hearing
Datc and for a Finding of Substantial Compliance and Disrnissal of the County of Cool< Was
published in the Front Section of the Chicago Tribune on Seplember 19, 2018. See EXhibit A.

2. A true and correct copy of the Notice of Hearing on Joint l\/[otion to Set a hearing
Datc and for a Finding of Substantial Compliance and Dismissal of the County of Cool< Was
published in the Front Section of the Chicago Sun-Tirnes on Scptember 21, 2018. See E)<hibit B.

l State under penalty of perjury that the foregoing is true and correct

Datcd: ()ctober 26, 2018

 

Brian/Ilil§ys

Roger R. Fross
Brian l. HayS
LOCKE LORD LLP
111 S. Wacker Dr.
Chicago, IL 60606
312,443.1707

Case: 1:69-cv-02145 Document #: 6064 Filed: 10/26/18 Page 2 of 8 Page|D #:53039

 

CERTIFICATE OF SERVICE

I, Brian I. Hays hereby certify that l have caused a true and correct copy of the Foregoing
to be Served upon all counsel of record via E-Filing on the 26th day of October, 2018.

/S/ Brian I. Hays
One of the Attorneys for Class Plainti'ffs

 

Case: 1:69-cv-02145 Document #: 6064 Filed: 10/26/18 Page 3 of 8 Page|D #:53040

EXHIBIT

Case: 1: 69- c\/- 02145 Document #: 6064 Filed: 10/26/18 Page 4 of 8 PagelD #: 53041

T 1cago Tr.i? une

Sold To:

Locke Lord LLP - CU00342020
111 S Wacker Dr

Chicago,lL 60606

Bi|| To:

Locke Lord LLP - CU00342020
111 S Wacker Dr

Chicago,lL 60606

Classified Advertising: 5879518
Purchase Order: Shakman v.Cook-ChiTrib-9.19

Certit'lcate of Publication:

Chicago Tribune Company hereby certihes that it is the publisher of the Chicago Tribune; that the Chicago
Tribune is an Eng|ish language newspaper of general circulation, published daily in the Ctty of Chicago,
County of Cook and State of lllinois; that the Chicago Tribune has been so published continuously for
more than one year prior to the date of first publication mentioned below and is further a newspaper as
defined in l||. Rev. Stat. Ch. 100, SS 5 & 10; that the undersigned is the duly authorized agent of the
Chicago Tribune Company to execute this certificate on its behalf; and that a notice of which the annexed
is a true copy was printed and published in said newspaper

On the following days, to-wit: Sep 19, 2018.

   

Executed at Chicago, |llin s on this

 
  
 

19th Day of Se

te/ er,2 8, by
/CBc oT?zne 0 pany
/

 
 
 
  

 

01`~`1~'|C1AL St:.`/~\L

_ lAl\/tEESDl\/EORGAN
1101/1111 1111111111;1-31'1111'<11 1111 1\11_)1$
1111/13011/1111331<)11 1111

/ W¢M‘q¢www wsMea`»U/%M

  

 

           

Chicago Tribune - chicagotribune.com
160 N Stetson Avenue, Chicago, IL 60601
(312) 222-2222 - Fax: (312) 222~4014

 

 

Cci>e.i_.ora-
9
x
8 _1
o _l
>' 5
:n-§
tu-lo
E""
x'GB
m*;
cgo
¢DOZ
=N:_¥:
281
`_iE
h).
C
o
%
'<13 c)
E;_'<\$
<oG>D_
Z.QE
¢_"EO
con
sss
O<<D
‘T
2 111
in o
m 1-
°'; ><
in co
1_'
o
.o
..§
§z
§§
ZE&»'
'of/>.';I
<E(D

Shakman v.Cook County Ntc- ChiTrib-

loit or repurpose any content.

Description

B&W

Color Type

 

 

 

§
§
_=>
';
13
ca
§
.§-»"
_=»‘
3

 

 

 

 

09/19/2018

Publication Date

V-02145 Document #: 6064 Filed: 10/26/18 Page 5 of 8 PagelD #:53042

, or in any way exp

This electronic tearsheet confirms the ad appeared in The Chicago Tribune on the date and page indicated. You may not create derivative works

14 chicago rin'bune i ancient 1 wednesday sepnnii>nw,zaia

 

wmwmriosmmmmnroa
ammunitioer massnixmr morrow

i»riru¢rmnnsmunarm\m
mn¢m¢mnsrmeritum
wnnamvm<

mitsmuzia.

 

 

 

 

 

 

1
1 moran
mm 1
1
t 1
1 rn\sa».,srnw
warranted 1
1
mem 1
mmnnmsoumwnnrmumnmrummommaswmtmmnrmamormmum omit
nemqu »mnwnm
mmi-ramona norm mm
111 imm mm wm or

 

wsm-men wmata
immwimumaa¢mseriosmotsorew umwrzi)tmmmmmiio¢i»¢wmnmsustmion
nwrwwmrr.zmmuunoomnnt

minimum
~ inn ..111111111~~.».11~. tr mn
umw/annuaan n 'v.

nwarnaua<mi

- mwnnrmanmqmnmn.zon n wmn.naoemwn¢amwonmawmvemnm
mimuohmw~mmwmunawnnmm Mmmmnuim»¢imwwwwrmmnmam
mmnnnmnnmmwnaamnnw.wmmwanmammm ns.¢mam»nmmmanaa<

 

 

 

 

 

Syria’s downing of Russian
aircraft ‘tragic,’ Putin says

Bv Vi.annvim
laacliaNKov
Associated hess

MOSCOW - A Russian
reconnaissance aircraft was
shot down by Syrian forces
responding to an Israeli

a.u~strike, killing all 15 peo-
ple aboard in what Presi-
dent Vladimir Put'in said
'I\xesday was “a chain of
tragic accidental circum-
stances."

Thc downingofthe Il- 20
' the dangers
posed by the conflicting
interests of various powers
in the crowded skies over
Sf'ria and threatened the

use security ties between

!n nn effort to maintain
that relationship Israeli
Prime Minicster Benjamin
ed l>utin to

 

 

 

 

 

mrm»m»wmmauuvmmr~wmmm

 

nmemnim
m Russiaand ra l.
grocva isssu¢mit 1 15 E
1111-mem mar ran
:mannumnwawmuatnmwnwmewzm:maow;wmm nim.o¢emwrrtnm
lamar
rim 1‘
maxim mwam. mesa

express sorrow over the
death of the plane’s crew,
blamed the plane’s loss
squarely on Syria and of-
fered to send !sraels air

 

 

 

 

 

mu~wi».¢xy¢~xmcarnnamnmsamimrmu ammmmrnwnmwmwmmnmmb,mi
runwan
wi ma

 

 

non

oxmmam»anv¢mmmimnmwam

munr,mhumumm,nuna

nrmunvsmmmmnanaviwmnwwrimwwrmnemcmanus wmnimw\wmainwm

rwmnenxnwamniamare-mmmmwnwwwm t1=1>a,nw\nv.amnrannu,r¢nmttin
mm

nemm=innwuainm:am:anaqm memo
m w~,

mosser-ilwuanammd;wianawmwamrwrimusaamomwaiimamwmmaanry
wm 1

 

hatci»~w.me¢tm
m m iinminamnmmin
nmmamnmwmmnem

 

 

 

 

 

 

 

 

 

mm near .,
mcmann ma
memorandum retuwumxnwmmmmamnwmnmmmm
r harman
nn sain among
nnwamn aim intacms ma
.,.s mr 12.21111 mann
nnann,ravniiwmanum
munrunmmrsrnrimn m nwar>~< mn
ioosrmi>oawonsaatvmrron¢»omi
miss hammer ,,,, ,
s¢»¢wr_zma mr m sam
unnsainu»annm¢

ammammamm
mw force chief to Moscow to
share' a hm\tthe
nmn.»,nmnmsamnmr»\m incident
The Russian military said
'”*°°"W“' the plane was hit 22 miles
offshore late Monday night
" as it was returning to the
inwmanowm»imw RussianairbaseinSyrla
mwm The Israeli military said

its fighter jets were target-
ing a Syrian mill aryfacility
invoived' in providing weap-
ons for fran’s proxy Hezbol-
militia, noting that it
warned Russia of the com»
ing raid in line with de-
conf]iction agreements It
said the Syrian army
launched the missiles that
hit the plane when the
Israeli jets were already
inside Israeli airspace.

But the Russian Defense
M_inistry said the Israeli
warning came less than a
minute before the strike,
leavi.n the Russian aircraft
inthe inc offire. !t accused
the lsraeli military of using
the Russian lanea.sacover
to dodge t e Syrian de~
fenses and threatened to
retaliate.

"The israeli pilots were
using the Russian aircraft as
a shield and pushed it into

 

YOU|:€ K|TCHEN
REMODE[_ \/\/IL|_
LAST A |_|I:ETW|E*

 

L|FETlME WARRANTY WlTH VOUR K|TCHEN REMODEL
TO CELEBRATE 60 YEARS OF SERV|CE

For 60 years, Alroom has been Chicagoland's most trusted
name for impeccable design, kitchen remodels. home
additions, interior remode|s and custom homes. To celebrate
this milestone we're offering a lifetime warranty on all
construction services - so your dream home lasts a lifetime.

\/isit our 30.000 sq, ft, design build center and
new Airoom Live Center.

CALL NOW FOR A FREE DES|GN CONSULTAT|ON

CELEBRAT|NG 60 VEARS

AIROOM@Z

ARCHlTECTS - BU|LDERS 1 REMODELERS
SlNCE 1958
Your project begins at AlroomHome.com
847.268,2178 l 6825 N. Lincolri Ave, Lincolnwood, lL

certain exclusions and iin\ttation; may apply ereumo warranty does not induce current name
prniecis.see\vnnen\v.i"aniylaraeia.i; can 101 more-niarrnaunn.

ADD|T|ONS l K|TCHENS l EATHROOMS l lNTER|ORS l CUSTOM HOMES

 

 

 

 

 

MAaiNA i.vsrsavA/Av low

syrlan forces shot down a Russlan ll-zo plane late Mon~
day nlght, killing 15. Syria had been targeting |srael| lets.

 

Ai> Pooi.
Russla's Vlad|mir Put|n said
the israeli raid violated
Syrla‘s sovereignty

the line of fire of the Syrian
air defense." said Russian
Defense Minlstry spokes-
man Maj. Gen. Igor
Konaslienkov.

Russian Defense Min~
ister Seigei Sholgu called
his Israeli counterpart,
Avigdor Lieberman, to de~
clare that "t.he lsraeli side
bears full responsibility“ for
the plane's downing and to
warn that Russia “rcscrves
the right to retaliate,"

But Putin took a more
cautious tone, describing
the incident as “a chain of
tragic accidental circum-
stmces:' At the same rime,
he said Russia will respond
by "taking additional steps

mtect our servicemen
an assets in Syria”

"It will be the steps that
everyone will notice," he
said without elaboration

Netanyahu, who has
maintained personal ties
with Putin and traveled to

Russia for Syria-focused
talks, noted the need for
Russia and israel to contin4
ue coordinating their action
in Syria. At the same time,
he emphasized Israel
would not tolerate the lrn~
nian military presence in
Syria.

Putin told Netanyahu
that t.he !sraeli raid violated
Syria' s sovereignty and
breached the Russian- Isra-
eli de~confliction agree-
ment. He urged the lsraeli
side "not to allow such
situations to happen again,”
according to the Kremlln.

Israel has refrained from
taking sides in the Syrian
civil war, but it has carried
out scores of alrstrikes
against archenemy lran and
its Shiite proxy Hezbollah.

Israel as acknowledged
attacking iranian targets
same 200 times, and Israel
and Russia have maintained
a hot line to prevent clashes
between their forces in Syr-
ia. lsraeli military officials
have previously praised its
effectivenessl

"Until naw, Russia's
armed forces have granted
lsraeli jets the freedom to
striketargetsinSyrinatwill,
on the condition that a
sufEcientlyearlywarningis
provided to Russia," said
Charles Lister. a Syrii\ ex-

rt with the Washington-

ased Middle East Insn-
tute. “The glue binding this
gentleman’s agreement -
the Putin~Netanyahu per~
sonal relationship - will
likely tide this issue over for
the time being"

You can make a gif_t today that
changes a child’

YG\H donation 10 Smilt' l'mll\ has an immediate and long‘telm impact.

 

 

 

Sml|e Trnrn empowers local medical professionals with training. funding,
and resources to provide free C|Q|t iurgery and comprehensive cl\‘,fl CMP, to
children all over the world. drastically improving Children's lives, including
their ability lo edt, hreillhe. sneak. and ultimately ll\llvev your donation will
r.hnl\gu d childs lie fowv¢_\r.

 

DONATE TO GlVE BRAND NEW SM|LES
TO CH|LDREN WITH CLEFTS.

l:l $ZSO SURGERY l:] 3125 HALF SURGERV l:l 550 MED|CAT|ON [:] $

 

 

MR./MRS./MS.

ADDRESS: ClT¥:`_____ST: _ Z|P;______
TELEFHONE: EMA|L:

[]Mv cHEt:i< is ENcLosED [:)vlsA [_`_|MAs‘rERCARo leME)< []DlscovER
CRED|T CARDN! EXP:

 

SlGN:

 

MA|L TO: SM|LE TRA|N. PO BO)( 96210, WASH|NGTON, DC 20090'6210

_-.
Donate at sml|etraln.org
or call 1-800-932-9541.

Vislt us onl|ne to read success

stories ana rim other ways you
can vein

SmileTroin

N18091044NGEKL7

 

. wis unit mm

 

Case: 1:69-Cv-02145 Document #: 6064 Filed: 10/26/18 Page 6 of 8 Page|D #:53043

EXHIBIT

Case: 1:69-Cv-02145 Document #: 6064 Filed: 10/26/18 Page 7 of 8 Page|D #:53044

LOCKE LORD LLP
Hearing 6902145
ADORDERNUMBER: 0001069979-02
PO NUMBER: Hearing 6902145
AMOUNT: 7,880.25
NO OF AFF|DAV|TS: ‘l

LOCKE LORD LLP
111 S. WACKER DR|VE
CHICAGO, |L 60606

Chicago Sun-Times
Certificate of Publication

State of lllinois - County of COOK

Chicago Sun-Times, does hereby certify it has published the attached advertisments in
the following secular newspapers All newspapers meet illinois Compiled Statue
requirements for publication of Notices per Chapter 715 |LCS 5/0.01 et seq. R.S. 1874,
P728 Sec 1, EFF. Ju|y 1, 1874. Amended by Laws 1959, P1494, EFF. July 17, 1959.
Former|y l||. Rev. Stat. 1991, CH100, Pl.

Note: Notice appeared in the following checked positions.

PUBL|CAT|ON DATE(S): 09/2‘1/2018

Chicago Sun-Times

|N WlTNESS WHEREOF, the undersigned, being duly authorized,
has caused this Certificate to be signed

j//L’/ '”'“'11?/,<..” it

Mary Lou Davis
Account Manager ~ Pub|ic Legal Notices

by

This 21st Day of September 2018 A.D.

 

CaS€2 12 69- --CV 02145 DOCUm€nt #2 6(j64 l:i|ed2 10/26/16 Page 6 (3f 6 Page|D #2 53045

suntimes.com l The ardest

 

lMPOH l'ANT NOTCCE OF HEAR|NG
QN J()lNT MOTlON TO SE`\” A HEAR|NG DATE FDR
SUBSTANT!AL CON\PL[ANCE AND DlSMlSSAL OF¥HE`COUNT¥ OF GOOK

UN ' T D
FOR HE NOBTHERN DISTR\CT OF
EASTERN DIVlSlCN

MlCHAEL L, SHAKMAN, et al~,

HE u
rNoEPENnENT ¢NSPEcToe east rm
` wireer couer amount o room

 

 

po`cies and
era nd arious

_ " _ hammoch z)ICu. mi
Dated. Chicago, minors mm md smcra n is

, september 4'. 2018

 

Y
Unltecx‘ States lvlag rate dudge

 

